Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-10 are pending in this Application.
Any rejections and/or objections made in the previous Office Action and not repeated below, are hereby withdrawn.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. References not previously cited, if applicable, are found in an attached PTO-892 for this Office Action.
A reply to the Applicants' arguments are addressed following Claim rejections. 
Claim Rejections - 35 USC § 103
Claims 1-8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rawlinson (US 2015/0135940, filed December 2013) in view of Bhola et al. [Bhola] (US 2014/0342195) in further view of Gottsponer et al. [Gottsponer] (US 2005/0168190).
As to Claim 1:
Rawlinson discloses a battery pack protection system with cooling conduits attached outside of and around the housing and to the bottom of the housing (Rawlinson Title and Abstract, items 207, Figures 3-4 [0030]). The battery pack, considered as a battery module, is comprised of batteries are considered being of any configuration (Rawlinson [0027]-[0029]) ( any shape which includes prismatic batteries), comprised in a housing (Rawlinson item 101 Figure 1) with the floor comprising a thermally conductive layer of sheet aluminum (Rawlinson Figure 10 item 901) placed in contact with the lower surface of each cooling channels 207 or conduits ([0009], Figure 
Although Rawlinson  does not disclose including prismatic batteries in the battery module, Rawlinson’s disclosure that “any of a variety of different battery configurations” that are applicable to use (Rawlinson [0027]) is considered as including or being applicable to being of a prismatic battery shape or configuration.
Although Rawlinson is silent as to whether battery protection systems is in thermal contact with battery bottoms, because the conduits are for cooling (Rawlinson [0008]), when conduits 207 contact batteries 205, and because the cooling conduits 207 and 1203 provide thermal heat transfer from the batteries (Rawlinson [0032]) it would have been obvious to one of ordinary skill in the art at the time of the invention filing to have configured the Rawlinson batteries in the module to be in thermal contact with the conduits as in Rawlinson’s Figure 12.
Further, although Rawlinson implicitly discloses connections outside of the housing where the supply line or a return line connect to the coolant channels (Rawlinson item 207 connecting to two unlabeled lines going into and out of item 101 Figure 3), Rawlinson does not specifically disclose a supply line or a return line outside of the housing coupled to the coolant channels and extending parallel to the housing along a side of the housing.
However, Bhola teaches coolant fluid channels extending parallel to a housing alongside of a battery module housing (Bhola Title, Abstract and Figure 2 items 20 and 17, [0030]). Such an arrangement of supply and return lines provides a more uniform battery module temperature distribution (Bhola [0015]). Bhola further suggests the supply and return lines are provided on a lateral face of the battery module housing (Bhola Figures 1-2, [0037]).
 It would have been obvious to one of ordinary skill in the art at the time of the invention filing to have arranged the supply or return line outside of the Rawlinson housing, as taught by Bhola, to provide a more uniform module temperature distribution.

Although modified Rawlinson discloses that a separate mechanical protection, or chassis, is mounted, and thus coupled to the battery pack (Rawlinson [0028]) that is mounted under an electric vehicle and an outer surface of battery pack housing is as exemplified in Rawlinson’s Figure 1 where the vehicle’s chassis is considered as implicitly separately mechanically protecting the battery pack and its supply line and separate mechanically protecting the return line from road or road surface items impacts that cause catastrophic damage during a non-normal event including preventing a thermal runaway event (Rawlinson [0005], [0031], [0040]) while also discloses that the disclosure provides the invention can be adapted to a particular situation (Rawlinson [0042]), modified Rawlinson does not specifically disclose wherein a separate mechanical protection is coupled substantially perpendicular to an outer surface of the Rawlinson housing.
However, Gottsponer teaches of a battery box with a mechanical exterior reinforcing member to hold a cover on a battery housing, implicitly providing mechanical 
It would have been obvious to one of ordinary skill in the art at the time of the invention filing to have employed a separate flange, substantially perpendicular mechanical protection to the outer surface of the housing to enable attaching a cover to provide protection with a vent to the Rawlinson battery housing.
Although modified Rawlinson does not further teach placing a length of the supply line or the return line for protecting the supply line or the return line, or whether the separate protection and outer surface of the housing at respective orthogonal side of the supply line or the return line wherein the mechanical protection is above the supply line or the return line at an exterior of the housing, and wherein the supply line or the return line is between the mechanical protection and bottom surface of the housing in a vertical direction, the placement of the Gottsponer mechanical bolting flange that supports a battery housing cover along a length of a side of a battery housing at the top of the battery housing, the mechanical protection of the flange added to the modified Rawlinson which orthogonally sticks out from the battery housing and provides substantially perpendicular mechanical protection to the outer surface of the housing as suggested by Gottsponer (item 80 Figure 2), modified Rawlinson battery housing would, 
It would have been obvious to one of ordinary skill in the art at the time of the invention filing to have provided the Gottsponer mechanical protection that attaches to top of the battery housing to provide a vent to the modified Rawlinson battery housing while at the same time provide the placing of a length of the supply line or the return line for protecting the supply line or the return line, or whether the separate protection and outer surface of the housing at respective orthogonal side of the supply line or the return line wherein the mechanical protection is above the supply line or the return line at an exterior of the housing, and wherein the supply line or the return line is between the mechanical protection and bottom surface of the housing in a vertical direction. 

Regarding Claim 2, modified Rawlinson discloses the limitations set forth above.
Although modified Rawlinson indicates floors are comprised of conduits and aluminum, Claim 2 is viewed as a product-by-process claim and hence the methods they are created by are not pertinent, unless Applicant can show a different product is produced by extrusion. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The 

Regarding Claim 3, modified Rawlinson discloses the limitations set forth above.
Rawlinson conduits 207 are coupled to a thermal management system 401 (Rawlinson [0030] and Figure 5, and 9-10). As such, the conduits or channels 207 underneath the batteries are considered as being configured to connect the cooling channels with a coolant supply line as shown in Figure 5.

Regarding Claim 4, modified Rawlinson discloses the limitations set forth above.
Rawlinson battery cells are shown arranged in a row (Rawlinson Figures 9-10) and each battery bottom is shown in contact with at least two flow conduit sets of two channels.  As such, it would be expected by one of ordinary skill in the art that the row of batteries are in thermal contact with at least two coolant channels comprising the thermally conductive floor conduits.

Regarding Claims 5-6, modified Rawlinson discloses the limitations set forth above.
The modified Rawlinson apparatus is provided with protection item 1401, a ballistic shield (Rawlinson Figures 14-15, [0039]-[0040), to enable less likely encountering road debris impact energy (Rawlinson [0038]-[0039]). This is considered as disclosing protection from a mechanical loading due to impact. The shield is made from aluminum or a lighter material such as composite lighter weight materials 

Regarding Claims 7-8, modified Rawlinson discloses the limitations set forth above.
Modified Rawlinson (item 1501, Figures 14-15, [0040]) is a polyurethane or silicone foam and is located at an outer surface of the housing floor 203 and between outer floor bottom and shield 1401 (Figure 15). The material confutations of items 11-15 are made of a thermally insulating material (Rawlinson [0040]). As such, the modified Rawlinson composition 1501 is considered as being an insulating material.
Regarding Claim 10, modified Rawlinson discloses the limitations set forth above. The modified Rawlinson apparatus is disclosed to be comprised with a vehicle (Rawlinson [0008)).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rawlinson (US 2015/01359740 published 21 May 2015; filed 18 December 2013) in in view of Bhola et al. [Bhola] (US 2014/0342195) in further view of Gottsponer et al. [Gottsponer] (US 2005/0168190), as applied to Claim 1 above, in additional view of Rawlinson (US 2013/0153317)--referred to as Rawlinson‘317.
Regarding Claim 9, modified Rawlinson discloses the limitations set forth above.
Modified Rawlinson discloses that item 1501 (Rawlinson Figures 14-15 [0040)) is of a polyurethane or silicone foam and is located at an outer surface of the housing floor 
Although Rawlinson suggests insulating material 1501 being made of silicon or urethane foam in vehicles (Rawlinson [0040], [0008]), Rawlinson is silent as to aramid fiber being comprised within the thermal insulation shielding.
On the other hand, Rawlinson’317 teaches adding Kevlar® fiber, (aramid fiber) with foam to make a compressible and thermal isolating and vibration damping composite for a vehicle battery pack material. The material is multi-layered with foam and Kevlar fibers (Rawlinson’317. [0046], [0048], [0015]-[0016], and Abstract).
It would have been obvious to one of ordinary skill in the art at the time of the invention filing to have further employed aramid fiber to dampen vibrations while employing aramid fiber for thermal isolating material with compressibility, as taught by Rawlinson’317, in the vehicle insulation of modified Rawlinson.

Response to Arguments
Applicant's arguments filed 10/26/2021 have been fully considered and are persuasive.
Applicant argues that the newly amended Claim 1 limitations of, in relevant part, "wherein the mechanical protection is above the supply line or the return line at an exterior of the housing and the supply line or the return line is between the mechanical protection and a bottom surface of the housing in a vertical direction",  are not disclosed by Rawlinson (US 2015/01359740 published 21 May 2015; filed 18 December 2013) in view of Bhola et al. [Bhola] (US 2014/0342195) in further view of Yoon (US 
However, due to the amendment, rejections with the reference of Yoon were withdrawn and the new reference of Gottsponer et al. US 2005/0168190 was added to 
Address the new limitations.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J GRESO whose telephone number is (571) 270-7337. The examiner can normally be reached on Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/Avwww.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-2721526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/AARON J GRESO/ 
Examiner, Art Unit 1722

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722